EXHIBIT 10.1

ARAMARK CORPORATION
AGREEMENT RELATING TO EMPLOYMENT AND
POST-EMPLOYMENT COMPETITION
This Agreement is between the undersigned individual (“Employee”) and ARAMARK
CORPORATION (“ARAMARK”).
RECITALS
WHEREAS, ARAMARK is a leading provider of managed services to business and
industry, private and public institutions, and the general public, in the
following business groups: food and support services; uniform and career
apparel;
WHEREAS, ARAMARK has a proprietary interest in its business and financial plans
and systems, methods of operation and other secret and confidential information,
knowledge and data (“Proprietary Information”) which includes, but is not
limited to, all confidential, proprietary or non-public information, ideas and
concepts; annual and strategic business plans; financial plans, reports and
systems including, profit and loss statements, sales, accounting forms and
procedures and other information regarding costs, pricing and the financial
condition of ARAMARK and its business segments and groups; management
development reviews, including information regarding the capabilities and
experience of ARAMARK employees; intellectual property, including patents,
inventions, discoveries, research and development, compounds, recipes, formulae,
reports, protocols, computer software and databases; information regarding
ARAMARK’s relationships with its clients, customers, and suppliers and
prospective clients, partners, customers and suppliers; policy and procedure
manuals, information regarding materials and documents in any form or medium
(including oral, written, tangible, intangible, or electronic) concerning any of
the above, or any past, current or future business activities of ARAMARK that is
not publicly available; compensation, recruiting




--------------------------------------------------------------------------------



and training, and human resource policies and procedures; and data compilations,
research, reports, structures, compounds, techniques, methods, processes,
know-how;
WHEREAS, all such Proprietary Information is developed at great expense to
ARAMARK and is considered by ARAMARK to be confidential trade secrets;
WHEREAS, Employee, as a senior manager, will have access to ARAMARK’s
Proprietary Information, directly in the course of Employee’s employment, and
indirectly through interaction with and presentations by other ARAMARK senior
managers at the Executive Leadership Institute, Executive Leadership Council
meetings, Presidents’ Council meetings and the like;
WHEREAS, ARAMARK will introduce Employee to ARAMARK clients, customers,
suppliers and others, and will encourage, and provide resources for, Employee to
develop personal relationships with ARAMARK’s clients, customers, suppliers and
others;
WHEREAS, ARAMARK will provide specialized training and skills to Employee in
connection with the performance of Employee’s duties at ARAMARK which training
involves the disclosure by ARAMARK to Employee of Proprietary Information;
WHEREAS, ARAMARK will be vulnerable to unfair post-employment competition by
Employee because Employee will have access to and knowledge of ARAMARK’s
Proprietary Information, will have a personal relationship with ARAMARK’s
clients, customers, suppliers and others, and will generate good will which
Employee acknowledges belongs to ARAMARK;
NOW, THEREFORE, in consideration of Employee’s employment with ARAMARK, the
opportunity to receive the grant of options to purchase the common stock of
ARAMARK Holdings Corporation, the severance and other post-employment benefits
provided

2
        

--------------------------------------------------------------------------------



for herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Employee agrees to enter into this
Agreement with ARAMARK as a condition of employment pursuant to which ARAMARK
will limit Employee’s right to compete against ARAMARK and right to solicit
ARAMARK’s employees, customers, clients or suppliers during and following
termination of employment on the terms set forth in this Agreement. Intending to
be legally bound, the parties agree as follows:
ARTICLE 1. NON-DISCLOSURE AND NON-DISPARAGEMENT: Employee shall not, during or
after termination of employment, directly or indirectly, in any manner utilize
or disclose to any person, firm, corporation, association or other entity,
except where required by law, any Proprietary Information which is not generally
known to the public, or has not otherwise been disclosed or recognized as
standard practice in the industries in which ARAMARK is engaged. Employee shall,
during and after termination of employment, refrain from making any statements
or comments of a defamatory or disparaging nature to any third party regarding
ARAMARK, or any of ARAMARK’s officers, directors, personnel, other service
providers, policies or products or services, other than to comply with law.
ARTICLE 2. NON-COMPETITION:
A.
Subject to Article 2. B. below, Employee, during Employee’s period of employment
with ARAMARK, and for a period of two years following the voluntary or
involuntary termination of employment, shall not, without ARAMARK’s written
permission, which shall be granted or denied in ARAMARK’s sole discretion,
directly or indirectly, associate with (including, but not limited to,
association as a sole proprietor, owner, employer, partner, principal, investor,
joint venturer, shareholder, associate, employee, member, consultant, contractor
or otherwise), or acquire or maintain ownership interest


3
        

--------------------------------------------------------------------------------



in, any Business which is competitive with that conducted by or developed for
later implementation by ARAMARK at any time during the term of Employee’s
employment, provided, however, if Employee’s employment is involuntarily
terminated by ARAMARK for any reason other than Cause (as defined herein), then
the term of the non-competition provision set forth herein will be modified to
be one year following such termination of employment. For purposes of this
Agreement, “Business” shall be defined as a person, corporation, firm, LLC,
partnership, joint venture or other entity. Nothing in the foregoing shall
prevent Employee from investing in a Business that is or becomes publicly
traded, if Employee’s ownership is as a passive investor of less than 1% of the
outstanding publicly traded stock of the Business.
B.
The provision set forth in Article 2.A above, shall apply to the full extent
permitted by law (i) in all fifty states, and (ii) in each foreign country,
possession or territory in which ARAMARK may be engaged in, or have plans to
engage in, business (x) during Employee’s period of employment, or (y) in the
case of a termination of employment, as of the effective date of such
termination or at any time during the twenty-four month period prior thereto.

C.
Employee acknowledges that these restrictions are reasonable and necessary to
protect the business interests of ARAMARK, and that enforcement of the
provisions set forth in this Article 2 will not unnecessarily or unreasonably
impair Employee’s ability to obtain other employment following the termination
(voluntary or involuntary) of Employee’s employment with ARAMARK. Further,
Employee acknowledges that the provisions set forth in this Article 2 shall
apply if Employee’s employment is involuntarily terminated


4
        

--------------------------------------------------------------------------------



by ARAMARK for Cause; as a result of the elimination of employee’s position; for
performance-related issues; or for any other reason or no reason at all.
ARTICLE 3. NON-SOLICITATION: During the period of Employee’s employment with
ARAMARK and for a period of two years following the termination of Employee’s
employment, regardless of the reason for termination, Employee shall not,
directly or indirectly: (i) induce or encourage any employee of ARAMARK to leave
the employ of ARAMARK, (ii) hire any individual who was an employee of ARAMARK
as of the date of Employee’s termination of employment or within a six month
period prior to such date, or (iii) induce or encourage any customer, client,
supplier or other business relation of ARAMARK to cease or reduce doing business
with ARAMARK or in any way interfere with the relationship between any such
customer, client, supplier or other business relation and ARAMARK.
ARTICLE 4. DISCOVERIES AND WORKS: Employee hereby irrevocably assigns,
transfers, and conveys to ARAMARK to the maximum extent permitted by applicable
law Employee’s right, title and interest now or hereinafter acquired, in and to
all Discoveries and Works (as defined below) created, invented, designed,
developed, improved or contributed to by Employee, either alone or jointly with
others, while employed by ARAMARK and within the scope of Employee’s employment
and/or with the use of ARAMARK’s resources. The terms “Discoveries and Works”
include all works of authorship, inventions, intellectual property, materials,
documents, or other work product (including, without limitation, Proprietary
Information, patents and patent applications, patentable inventions, research,
reports, software, code, databases, systems, applications, presentations,
textual works, graphics and audiovisual materials). Employee shall have the
burden of proving that any materials or works created, invented, designed,
developed, contributed to or improved by Employee that are implicated by or

5
        

--------------------------------------------------------------------------------



relevant to employment by ARAMARK are not implicated by this provision. Employee
agrees to (i) keep accurate records and promptly notify, make full disclosure
to, and execute and deliver any documents and to take any further actions
requested by ARAMARK to assist it in validating, effectuating, maintaining,
protecting, enforcing, perfecting, recording, patenting or registering any of
its rights hereunder, and (ii) renounce any and all claims, including, without
limitation, claims of ownership and royalty, with respect to all Discoveries and
Works and all other property owned or licensed by ARAMARK. Any Discoveries and
Works that, within six months after the termination of Employee’s employment
with ARAMARK, are made, disclosed, reduced to a tangible or written form or
description, or are reduced to practice by Employee and which pertain to the
business carried on or products or services being sold or developed by ARAMARK
at the time of such termination shall, as between Employee and ARAMARK, be
presumed to have been made during such employment with ARAMARK. Employee
acknowledges that, to the fullest extent permitted by law, all Discoveries and
Works shall be deemed “works made for hire” under the Copyright Act of 1976, as
amended, 17 U.S.C. Section 101. Employee hereby grants ARAMARK a perpetual,
nonexclusive, royalty-free, worldwide, assignable, sublicensable license under
all rights and intellectual property rights (including patent, industrial
property, copyright, trademark, trade secret, unfair competition and related
laws) in any Works and Discoveries, for all purposes in connection with
ARAMARK’s current and future business, that Employee has created, invented,
designed, developed, improved or contributed to prior to Employee’s employment
with ARAMARK that are relevant to or implicated by such employment (“Prior
Works”). Any Prior Works are disclosed by Employee in Schedule 1.
ARTICLE 5. REMEDIES: Employee acknowledges that in the event of any violation by
Employee of the provisions set forth in Articles 1, 2, 3 or 4 above, ARAMARK
will sustain

6
        

--------------------------------------------------------------------------------



serious, irreparable and substantial harm to its business, the extent of which
will be difficult to determine and impossible to fully remedy by an action at
law for money damages. Accordingly, Employee agrees that, in the event of such
violation or threatened violation by Employee, ARAMARK shall be entitled to an
injunction before trial before any court of competent jurisdiction as a matter
of course upon the posting of not more than a nominal bond, in addition to all
such other legal and equitable remedies as may be available to ARAMARK. If
ARAMARK is required to enforce the provisions set forth in Articles 2 and 3
above by seeking an injunction, Employee agrees that the relevant time periods
set forth in Articles 2 and 3 shall commence with the entry of the injunction.
Employee further agrees that, in the event any of the provisions of this
Agreement are determined by a court of competent jurisdiction to be invalid,
illegal, or for any reason unenforceable as written, such court shall substitute
a valid provision which most closely approximates the intent and purpose of the
invalid provision and which would be enforceable to the maximum extent permitted
by law.
ARTICLE 6. POST-EMPLOYMENT BENEFITS:
A.
If Employee’s employment is terminated by ARAMARK for any reason other than
Cause, Employee shall be entitled to the following post-employment benefits:

1.
Severance Pay: Employee shall receive severance payments equivalent to
Employee’s weekly base salary as of the effective date of termination for the
number of weeks set forth on the following schedule:




7
        

--------------------------------------------------------------------------------



Years of Continuous Service with ARAMARK (or with any of its Predecessor
Corporations or its Parent) Completed from Last Hire Date
Weeks of Severance Pay
Less than 2
26
2
32
3
39
4
45
5 or More
52



Severance payments shall commence with the Employee’s effective date of
termination and shall be made in accordance with ARAMARK’s normal payroll cycle.
The period during which Employee receives severance payments shall be referred
to as the “Severance Pay Period.”
2.    Other Post-Employment Benefits
(a)
Basic Group medical and life insurance coverages shall continue under then
prevailing terms during the Severance Pay Period; provided, however, that if
Employee becomes employed by a new employer during that period, continuing
coverage from ARAMARK will become secondary to any coverage afforded by the new
employer. Employee’s share of the premiums will be deducted from Employee’s
severance payments. Basic Group medical coverage provided during such period
shall be applied against ARAMARK’s obligation to continue group medical coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”). Upon
termination of basic group medical and life coverages, Employee may convert such
coverages to individual policies to the extent allowable under the terms of the
plans providing such coverages.


8
        

--------------------------------------------------------------------------------



(b)
If, at the time of termination, ARAMARK is providing Employee with a leased
vehicle, then ARAMARK will continue to provide the leased vehicle through the
Severance Pay Period under the same terms and conditions as in effect at the
time of the Employee’s termination. At the expiration of the Severance Pay
Period, Employee must return the leased vehicle to ARAMARK unless the Employee
elects to purchase the vehicle in accordance with the Executive Leadership
Council policy then in effect. If Employee is receiving a car allowance at the
time of the Employee’s termination, such car allowance will continue to be paid
through the Severance Pay Period. At the expiration of the Severance Pay Period,
the Employee will cease being paid a car allowance.

(c)
Employee’s eligibility to participate in all other benefit and compensation
plans, including, but not limited to the Management Incentive Bonus, Long Term
Disability, any nonqualified retirement plans and any stock option or ownership
plans, shall terminate as of the effective date of Employee’s termination unless
provided otherwise under the terms of a particular plan, provided, however, that
participation in plans and programs made available solely to Executive
Leadership Council members, including, but not limited to the Executive
Leadership Council Medical Plan, shall cease as of the effective date of
termination or the date Employee’s Executive Leadership Council membership
ceases, whichever occurs first. Employee, however, shall have certain rights to
continue the Executive Leadership Council Medical Plan under COBRA.


9
        

--------------------------------------------------------------------------------



B.
Termination for “Cause” shall be defined as termination of employment due to:
(i) conviction of or entry of a plea of guilty or nolo contendere to a felony
(or any similar crime for purposes of laws outside the United States), (ii)
fraud or dishonesty, (iii) willful failure to perform assigned duties, (iv)
willful violation of ARAMARK’s Business Conduct Policy, or (v) intentionally
working against the best interests of ARAMARK.

C.
If Employee is terminated by ARAMARK for reasons other than Cause, Employee will
receive the severance payments and other post-employment benefits during the
Severance Pay Period even if Employee commences other employment during such
period provided such employment does not violate the terms of Article 2.

D.
In addition to the remedies set forth in Article 5, ARAMARK reserves the right
to terminate all severance payments and other post-employment benefits if
Employee violates the covenants set forth in Articles 1, 2, 3 or 4 above.

E.
Employee’s receipt of severance and other post-employment benefits under this
Agreement is contingent on (i) Employee’s compliance with the provisions of
Articles 1, 2, 3 and 4 and (ii) Employee’s execution of a release in a form
reasonably acceptable to ARAMARK, except that such release shall not include any
claims by Employee to enforce Employee’s rights under, or with respect to, this
Agreement or any ARAMARK benefit plan pursuant to its terms, and (ii) the
expiration of the applicable Age Discrimination in Employment Act revocation
period without such release being revoked by Employee. For the avoidance of
doubt, notwithstanding anything else contained in this Article 6 to the
contrary, ARAMARK may choose not to commence (or may choose to discontinue)
providing any payment or benefit hereunder unless and until Employee executes
and delivers, without revocation, the foregoing release within 60 days following


10
        

--------------------------------------------------------------------------------



Employee’s termination of employment; provided, however, that subject to receipt
of such executed release, ARAMARK shall commence providing such payments and
benefits within 75 days following the date of termination of Employee’s
employment.
ARTICLE 7. TERM OF EMPLOYMENT: Employee acknowledges that ARAMARK has the right
to terminate Employee’s employment at any time for any reason whatsoever,
provided, however, that any termination by ARAMARK for reasons other than Cause
shall result in the severance and the post-employment benefits described in
Article 6 above, to become due in accordance with the terms of this Agreement
subject to the conditions set forth in this Agreement. Employee further
acknowledges that the severance payments made and other benefits provided by
ARAMARK are in full satisfaction of any obligations ARAMARK may have resulting
from ARAMARK’s exercise of its right to terminate Employee’s employment, except
for those obligations which are intended to survive termination such as the
payments to be made pursuant to retirement plans, deferred compensation plans
and conversion of insurance.
ARTICLE 8. MISCELLANEOUS:
A.
As used throughout this Agreement, ARAMARK includes ARAMARK Corporation and its
subsidiaries and affiliates or any corporation, joint venture, or other entity
in which ARAMARK Corporation or its subsidiaries or affiliates have an equity
interest in excess of ten percent (10%).

B.
This Agreement shall supersede and substitute for any previous post-employment
or severance agreement between Employee and ARAMARK.

C.
If Employee’s employment with ARAMARK terminates solely by reason of a transfer
of stock or assets of, or a merger or other disposition of, a subsidiary of
ARAMARK (whether direct or indirect), such termination shall not be deemed a
termination of


11
        

--------------------------------------------------------------------------------



employment by ARAMARK for purposes of this Agreement, provided that ARAMARK
requires the subsequent employer, by agreement, to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that ARAMARK
would be required to perform it if no such transaction had taken place. Employee
acknowledges and agrees that ARAMARK may assign this Agreement and ARAMARK’s
rights hereunder, and particularly Articles 1, 2, 3 and 4, in its sole
discretion and without advance approval by Employee. In such case, Employee
agrees that ARAMARK may assign this Agreement and all references to “ARAMARK”
contained in this Agreement shall thereafter be deemed to refer to the
subsequent employer.
D.
Employee shall not be required to mitigate damages or the amount of any payment
provided for under this Agreement by seeking other employment or otherwise.

E.
In the event any one or more of the provisions of this Agreement shall be or
become invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions of this Agreement shall not be
affected thereby.

F.
In the event that it is reasonably determined by ARAMARK that, as a result of
the new deferred compensation tax rules under Section 409A of the Internal
Revenue Code of 1986, as amended (and any related regulations or other
pronouncements thereunder) (“the Deferred Compensation Tax Rules”), any of the
payments or benefits that Employee is entitled to under the terms of this
Agreement (or any other nonqualified deferred compensation plan or arrangement
maintained by ARAMARK in which Employee participates) may not be made at the
time contemplated by the terms hereof or thereof, as the case may be, without
causing Employee to be subject to tax under the Deferred Compensation Tax Rules,
ARAMARK shall, in lieu of providing such payment or benefit


12
        

--------------------------------------------------------------------------------



when otherwise due under this Agreement (or any other nonqualified deferred
compensation plan or arrangement maintained by ARAMARK in which Employee
participates), instead provide such payment or benefit on the first day on which
such provision would not result in Employee incurring any tax liability under
the Deferred Compensation Tax Rules; which day, if Employee is a “specified
employee” within the meaning of the Deferred Compensation Tax Rules, shall be
the first day following the six-month period beginning on the date of Employee’s
termination of employment; provided, further, that to the extent that the amount
of payments due under Article 6.A are not subject to the Deferred Compensation
Tax Rules by virtue of the application of Treas. Reg. Sec.
1.409A-1(b)(9)(iii)(A), such payments may be made prior to the expiration of
such six-month period. In the event that any payments or benefits that ARAMARK
would otherwise be required to provide under this Agreement (or any other
nonqualified deferred compensation plan or arrangement maintained by ARAMARK in
which Employee participates) cannot be provided in the manner contemplated
herein without subjecting Employee to tax under the Deferred Tax Rules, ARAMARK
shall provide such intended payments or benefits to Employee in an alternative
manner that conveys an equivalent economic benefit to Employee as soon as
practicable as may otherwise be permitted under the Deferred Compensation Tax
Rules. In addition to the foregoing, for purposes of the Deferred Compensation
Tax Rules, each payment made under this Agreement (including, without
limitation, each installment payment due under Article 6.A) shall be designated
as a “separate payment” within the meaning of the Deferred Compensation Tax
Rules.

13
        

--------------------------------------------------------------------------------



G.
Employee hereby represents to ARAMARK that the execution and delivery of this
Agreement by Employee and ARAMARK and the performance by Employee of Employee’s
duties hereunder shall not constitute a breach of, or otherwise contravene, the
terms of any employment agreement or other agreement or policy to which Employee
is a party or is otherwise bound.

H.
The terms of this Agreement shall be governed by the laws of the Commonwealth of
Pennsylvania, without regard to conflicts of laws principles thereof. For
purposes of any action or proceeding, Employee irrevocably submits to the
non-exclusive jurisdiction of the courts of Pennsylvania and the courts of the
United States of America located in Pennsylvania for the purpose of any judicial
proceeding arising out of or relating to this Agreement, and acknowledges that
the designated fora have a reasonable relation to the Agreement and to the
parties’ relationship with one another. Notwithstanding the provisions of this
Article 8.H, ARAMARK may, in its discretion, bring an action or special
proceeding in any court of competent jurisdiction for the purpose of seeking
temporary or preliminary relief pending resolution of a dispute.

I.
Employee expressly consents to the application of Article 8.H to any judicial
action or proceeding arising out of or relating to this Agreement. ARAMARK shall
have the right to serve legal process upon Employee in any manner permitted by
law. In addition, Employee irrevocably appoints the General Counsel of ARAMARK
Corporation (or any successor) as Employee’s agent for service of legal process
in connection with any such action or proceeding and Employee agrees that
service of legal process upon such agent, who shall promptly advise Employee of
any such service of legal process at the address


14
        

--------------------------------------------------------------------------------



of Employee then in the records of ARAMARK, shall be deemed in every respect
effective service of legal process upon Employee in any such action or
proceeding.
J.
Employee hereby waives, to the fullest extent permitted by applicable law, any
objection that Employee now or hereafter may have to personal jurisdiction or to
the laying of venue of any action or proceeding brought in any court referenced
in Article 8.H and hereby agrees not to plead or claim the same.

K.
Notwithstanding any other provision of this Agreement, ARAMARK may, to the
extent required by law, withhold applicable federal, state and local income and
other taxes from any payments due to Employee hereunder.

L.
Employee and ARAMARK acknowledge that for purposes of Article 6, Employee’s last
hire date with ARAMARK is June 19, 2013.

M.
This Agreement shall be binding upon, inure to the benefit of and be enforceable
by the Company and Employee, and their respective heirs, legal representatives,
successors and assigns. Employee acknowledges and agrees that this Agreement,
including its provisions on post-employment restrictions, is specifically
assignable by ARAMARK. Employee hereby consents to such future assignment and
agrees not to challenge the validity of such future assignment.



IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto have
caused this Agreement to be signed.


                            





15
        

--------------------------------------------------------------------------------



 
 
 
 
 
ARAMARK CORPORATION
 
 
 
 
 
 
Date:
 
July 1, 2013
 
By:
/s/ LYNN B. MCKEE
 
 
 
 
 
Lynn B. McKee
 
 
 
 
 
 
Date:
 
June 10, 2013
 
By:
/s/ CHRISTINA TAKOUDES MORRISON
 
 
 
 
 
Christina Takoudes Morrison
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




16
        

--------------------------------------------------------------------------------





Schedule 1
Prior Works* 














































































* If no Prior Works are listed, Employee certifies that there are none.

17
        